                                                     U.S. Department of Justice

                               06/08/2021            United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street, 3rd floor
                                                     New York, NY 10007


                                                        June 7, 2021

BY ECF

Honorable Katharine H. Parker
United States Magistrate Judge
United States District Court
500 Pearl Street
New York, New York 10007                                                                 06/08/2021

                              Re: Nathaly Marte v. Comm’r of Soc. Sec.
                                  20 Civ. 5702 (JPC) (KHP)

Dear Judge Parker:

        Pursuant to the Court’s May 25, 2021 order, the administrative record in this Social
Security case is due June 8, 2021. We write respectfully to request that the time to file the record
be extended for an additional 30 days, until July 8, 2021. The reason for this request is that
despite its best efforts, the Social Security Administration (“SSA”) has been unable to prepare
the record during the fourteen-day period the Court allowed in its May 25, 2021 order.

         In response to the Court’s May 25th order, this office forwarded the order to SSA on
May 25th, and requested that the agency expedite preparation of the record. That same day, a
supervisor in SSA’s Office of General Counsel contacted SSA’s Office of Appellate Operations
(“OAO”) to request that the record be expedited. Also on May 25th, the OAO Branch Chief
responsible for preparation of records in this district reported that the hearing tape would be
assigned for in-house transcription. A supervisory attorney in the Office of General Counsel
followed up on June 4, 2021 with OAO concerning preparation of the record. Additional
inquiries were made by the undersigned and the SSA supervisory attorney today. Unfortunately,
at this time, SSA has been unable to complete preparation of the record. I am advised that SSA
expects to be able to prepare the record within 30 days.

        In making this request for an additional 30 days to prepare the record, we recognize that
the Court has granted two prior requests for an extension to file the record, and that its May 25th
order reduced the amount of time the defendant requested for a third extension. In ruling on this
extension request, we ask the Court to consider that SSA is struggling to keep up with a dramatic
increase in the number of newly filed Social Security cases while also facing the challenge of a
remote work process during the pandemic. In the last quarter of fiscal 2020 and first quarter of
fiscal 2021, SSA was served with an average of more than 2,257 complaints per month,
compared with an average of 1,458 per month in the last quarter of fiscal 2019 and first quarter
of fiscal year 2020.

       We have attempted to obtain the consent of plaintiff, who is proceeding pro se, to this
adjournment, but she did not consent, stating that 30 days was too long a time. We appreciate
the Court’s consideration of this request.

                                             Respectfully,

                                             AUDREY STRAUSS
                                             United States Attorney


                                     By:             s/ Susan D. Baird
                                             SUSAN D. BAIRD
                                             Assistant United States Attorney
                                             tel. (212) 637-2713
                                             Susan.Baird@usdoj.gov
cc:    BY ECF
       Nathaly Marte
